         Case 1:18-cv-05912-JGK Document 43 Filed 08/05/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________________

GINA WILLIAMS,                                                  Civ. No. 18-5912 (JGK)(RWL)

                              Plaintiff,

           -   against   -
                                                                NOTICE OF APPEARANCE
THE NEW YORK CITY HOUSING AUTHORITY,
CAROLYN JASPER, CESAR GONZALEZ,
MATTHEW HOFFMAN, RODNEY DAVIS, and
THELMA WATKINS,

                        Defendants.
_______________________________________________

       PLEASE TAKE NOTICE that defendants New York City Housing Authority, Carolyn

Jasper, Cesar Gonzalez, Matthew Hoffman, Rodney Davis, and Thelma Watkins will be

represented in this matter by Kelly D. MacNeal, NYCHA’S EVP for Legal Affairs and General

Counsel, Jane E. Lippman, Of Counsel. I certify that I am admitted to practice in this court.

 Dated: New York, New York
       August 5, 2019
                                             KELLY D. MacNEAL
                                             EVP for Legal Affairs and General Counsel
                                             New York City Housing Authority
                                             Attorney for Defendants
                                             New York City Housing Authority
                                             250 Broadway, 9th Floor
                                             New York, N.Y. 10007
                                             Tel. No.: (212) 776-5259
                                             Fax No.: (212) 776-5404


                                      By:     /s/ Jane E. Lippman
                                             Jane E. Lippman (JL7461)
                                             Jane.lippman@nycha.nyc.gov
